Case 1:16-cv-09527-ER Document 56 Filed 07/29/21 Page 1 of 2

UNITED States District Court
SOUTHERN District oF New York
OFFICE OF THE CLERK
5300 PEARL STREET

 

RUBY J. KRAJICK

Cink Or Courr

BY ECF AND OVERNIGHT MAIL

 

Benjamin Duke, Esq.
Covington & Burlington LLP
The New York Times Building
620 Eight Avenue

New York, NY 10018-1405

Allan B. Moore, Esq.
Covington & Burlington LLP
One City Center

850 Tenth Street, N. W.
Washington, DC 20001-4956

Christopher R. Carroll, Esq.
Kennedys CMK LLP

120 Mountain View Boulevard
Baskin Ridge, NJ 07920

New York, New York 10007

July 29, 2021

Donald W. Brown, Esq.

Jeffrey Davidson, Esq.
Covington & Burlington LLP
One Front Street

San Francisco, CA 94111-5356

Daniel Peter Goldberg, Esq.
Daniel Martin Sullivan, Esq.
Holwell Shuster & Goldberg LLP
425 Lexington Avenue

New York, NY 10017

Heather Elizabeth Simpson, Esq.
Carroll, McNulty & Kull L.L.C.
120 Mountain View Boulevard
Baskin Ridge, NJ 07920

In re: ExxonMobil Oil Corporation v. TIG Insurance Company, 16 Civ. 9527 (ER)

Dear Counsel:
I have been contacted by Judge Ramos who presided over the above-mentioned case.

Judge Ramos informed me that it has been brought to his attention that while he presided
over the case he owned stock in ExxonMobil Corporation. His ownership of stock neither affected
nor impacted his decisions in this case. However, his stock ownership would have required recusal
under the Code of Conduct for United States Judges, and thus, Judge Ramos directed that I notify
the parties of the conflict.

 
Case 1:16-cv-09527-ER Document 56 Filed 07/29/21 Page 2 of 2

Advisory Opinion 71, from the Judicial Conference Codes of Conduct Committee,
provides the following guidance for addressing disqualification that is not discovered until after a
judge has participated in a case:

[A] judge should disclose to the parties the facts bearing on
disqualification as soon as those facts are learned, even though that
may occur after entry of the decision. The parties may then
determine what relief they may seek and a court (without the
disqualified judge) will decide the legal consequence, if any,
arising from the participation of the disqualified judge in the
entered decision.

Aithough Advisory Opinion 71 contemplated disqualification after a Court of Appeals
oral argument, the Committee explained “[s]imilar considerations would apply when a judgment
was entered in a district court by a judge and it is later learned that the judge was disqualified.”

With Advisery Opinion 71 in mind, you are invited to respond to Judge Ramos’
disclosure of a conflict in this case. Should you wish to respond, please submit your response on
or before August 13, 2021. Any response will be considered by another judge of this court
without the participation of Judge Ramos.

 

Ce: Catherine O’ Hagan Wolfe, Clerk of Court
United States Court of Appeals
Second Circuit
(Hand delivered)
